PER CURIAM.
This appeal by the plaintiff in the court below is from a summary judgment in an action for personal injuries sustained when, as a pedestrian, he was struck by an automobile driven by the appellee.
The major issue on this appeal is the correctness of the summary judgment. The appellant contends that it was erroneous since the doctrine of last clear chance was applicable on all the facts and would preclude such a determination. In order to justify application of the last clear chance rule, there must be present adequate evi-dentiary support for each of the essential elements of the rule. The trial judge found, and we think correctly, that there was no clear factual support for an inference that the appellee driver saw or reasonably should have seen the appellant’s ward sufficiently in advance of the impact to enable her to avoid the injury. See Wilde v. Kelly, Fla.App.1964, 160 So.2d 713; Douglas v. Hackney, Fla.1961, 133 So.2d 301.
Affirmed.